Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
Applicant’s argument with regarding to the newly amended claims 1-8, 10-16 has been persuaded. The teaching relied upon by the Examiner in the prior art of record to U.S. Patent 10,596,806 to Neeb et al. are neither suggested nor taught determining, based on sensor data, a real position of a line of a test print image; compare the real position with a nominal position of the line to determine, at a sequence of successive points in time, a respective offset measurement value corresponding to an offset of an ink droplet ejected onto the recording medium by the at least one nozzle at the respective point in time; predict, based on a time curve of the offset measurement values at the sequence of points in time, a remaining time period until: a failure of the nozzle, or a point in time at which the time curve of the offset measurement values reaches an offset threshold; and introduce a compensation measure, based on the predicted remaining time period, to at least partially compensate for an offset of ejected ink droplets exceeding the offset threshold, alone or in combination as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853